Citation Nr: 0719333	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  04-40 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for diabetes mellitus, 
an endocrine system disruption, visual neuropathy, physical 
neuropathy, an immune system disruption, a gastrointestinal 
disorder, a skin disorder, a vascular system disorder, 
degenerative joint disease, residual scarring, and upper 
respiratory infections, to include as due to a claimed 
exposure to hazardous waste including polychlorinated 
hydrocarbons (PCB) and Dioxin.  

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a psychiatric disorder other than post-
traumatic stress disorder, to include a depressive disorder 
and a bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from May 1968 to 
April 1969. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Boise, Idaho, Regional Office (RO).  

The issue of whether new and material evidence has been 
received to reopen a previously denied claim of entitlement 
to service connection for a psychiatric disorder other than 
post-traumatic stress disorder, to include a depressive 
disorder and a bipolar disorder, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.

FINDINGS OF FACT

1.  The veteran served on active duty from May 1968 to April 
1969.  The veteran had no verified service in the Republic of 
Vietnam during the Vietnam War era, nor does the evidence 
show exposure to hazardous waste, including polychlorinated 
hydrocarbons (PCB) and/or Dioxin, during service.  

2.  Diabetes mellitus, an endocrine system disruption, visual 
neuropathy, physical neuropathy, an immune system disruption, 
a gastrointestinal disorder, a skin disorder, a vascular 
system disorder, degenerative joint disease, residual 
scarring, and upper respiratory infections were not shown in 
service or within the first post-service year, and it has not 
been shown by competent evidence that any of these disorders 
are related to a disease or injury of service origin, 
including by way of exposure to hazardous waste, including 
PCB and Dioxin.  

3.  On October 12, 2005, prior to the promulgation of a 
decision in the appeal of the denial of entitlement to 
service connection for post-traumatic stress disorder, the 
Board received notification from the appellant that a 
withdrawal of this appeal with respect to the claim of 
entitlement to service connection for post-traumatic stress 
disorder was requested.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, an endocrine system disruption, visual 
neuropathy, physical neuropathy, an immune system disruption, 
a gastrointestinal disorder, a skin disorder, a vascular 
system disorder, degenerative joint disease, residual 
scarring, and upper respiratory infections were not incurred 
in or aggravated by service, and may not be presumed to be 
service-connected.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1153, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309 (2006).  

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant with respect to the issue of entitlement to 
service connection for post-traumatic stress disorder, have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        Notification and Assistance

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided the veteran pre- and post-adjudication VCAA 
notice by letters dated in October 2003 and March 2004.  The 
veteran was informed of the type of evidence needed to 
substantiate the claims of service connection, namely, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
evidence of a relationship between the current disability and 
the injury or disease or event, causing an injury or disease, 
during service.  The veteran was also informed that VA would 
obtain service records, VA records, and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with his authorization VA would obtain any such 
records on his behalf.  He was also asked to submit evidence, 
which would include that in his possession, in support of his 
claims.
 
As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable).  

To the extent that the VCAA notice did not include timely 
notice as to the disability rating and effective date 
elements, as the claims of service connection are denied, 
there can be no possibility of any prejudice to the veteran 
with respect to any such defect.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained service medical 
records and post service medical records, including VA and 
private treatment records, as well as records from the Social 
Security Administration (SSA) that pertained to the veteran's 
claim for SSA benefits.  As there is no indication of the 
existence of additional evidence to substantiate the claims, 
no further assistance to the veteran in developing the facts 
pertinent to the issues is required to comply with the duty 
to assist under the VCAA.  

In this regard, the Board specifically declines to undertake 
further development to obtain a medical opinion with respect 
to the veteran's claims because there is no evidence of 
treatment for the claimed disorders for decades following 
service, and while there are current diagnoses of at least 
some of the claimed disabilities, there is no indication that 
these disabilities are related to service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of any nexus statements in the extensive treatment 
records available over the last several years, the Board 
believes that any opinion relating pertinent disability to 
service would be speculative.  Service connection may not be 
based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2006).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 USCA 5103A (a)(2).

VA has substantially complied with its duties to notify and 
assist the veteran, and the veteran is not prejudiced by a 
decision at this time.

Allegation

The veteran alleges that he currently has the disorders at 
issue, namely diabetes mellitus, an endocrine system 
disruption, visual neuropathy, physical neuropathy, an immune 
system disruption, a gastrointestinal disorder, a skin 
disorder, a vascular system disorder, degenerative joint 
disease, residual scarring, and upper respiratory infections, 
and that all the disorders are related to diseases or 
injuries that he sustained during his period of active 
service.  In his September 2003 claim and subsequent 
pleadings, he noted that he was stationed at Treasure Island 
Naval Station in 1968 and 1969; he noted further that 
Treasure Island was subsequently declared as a super-fund 
cleanup site due to the well-documented concentration of very 
high levels of PCB/Dioxins and numerous other toxic 
chemicals.  He specifically alleges that he was exposed to 
PCB and Dioxins during his period of service on Treasure 
Island, and that the disabilities at issue represent a 
pattern of medical symptoms and conditions that are typical 
of veterans who have had such exposure.  

Principles of Service Connection 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Service connection for diabetes mellitus, degenerative joint 
disease, and certain neurological disorders may be presumed 
if it became manifest to a degree of 10 percent disabling 
during the veteran's first year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see 
also Pond v West, 12 Vet. App. 341, 346 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  A disease listed at 38 C.F.R. § 
3.309(e) (2005) will be considered to have been incurred in 
or aggravated by service under the circumstances outlined in 
this section, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. § 3.307(a) (2006).

The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 U.S.C.A. § 1116(a)(4) (West 
2002); 38 C.F.R. § 3.307(a)(6)(i) (2006).

Factual Background

Service personnel records document that the veteran was 
stationed at Treasure Island Naval Station during his entire 
period of service from May 1968 to April 1969.  Service 
medical records are negative for any complaints, treatment, 
or diagnosis of diabetes mellitus, an endocrine system 
disruption, visual neuropathy, physical neuropathy, an immune 
system disruption, a gastrointestinal disorder, a skin 
disorder, a vascular system disorder, degenerative joint 
disease, residual scarring, and/or upper respiratory 
infections.  The veteran was separated from service based 
upon an unrelated diagnosis of "depressive reaction, 
agitated type," following a Medical Board evaluation.  

Available post-service treatment records show the earliest 
documentation of any of the disabilities at issue to be a 
private treatment records from "Primary Care," dated in 
1997, showing diagnosis of and treatment for diabetes 
mellitus, adult onset.  

In September 2003, the veteran filed the current claim for 
service connection for the several disabilities now under 
consideration.  In support of his claim, the veteran has 
submitted considerable State and Federal documentation of the 
hazardous waste disposal activities that occurred on Treasure 
Island Naval Station from the 1940's through the 1960's, and 
the current efforts to clean up that site.  The veteran has 
specified that not only was he stationed at Treasure Island, 
but that he was at area 12, which is one of the areas on base 
that contained much of the hazardous waste now being cleaned 
up, including PCBs and Dioxins.

Analysis 

The veteran has theorized that he currently has the 
disabilities at issue, (namely, diabetes mellitus, an 
endocrine system disruption, visual neuropathy, physical 
neuropathy, an immune system disruption, a gastrointestinal 
disorder, a skin disorder, a vascular system disorder, 
degenerative joint disease, residual scarring, and/or upper 
respiratory infections), and that the disorders at issue are 
directly related to his exposure to PCB and Dioxins during 
his period of service at the Treasure Island Naval Station.  

The veteran appears to suggest that his case is similar to 
those veteran's who were exposed to Dioxins in Agent Orange, 
and that he should be accorded service connection on a 
presumptive basis for at least some of the disorders at issue 
based upon such exposure.  Although the veteran did serve in 
the Vietnam War era, he did not serve in the Republic of 
Vietnam.  Accordingly there is no presumption that the 
veteran was exposed to Dioxin.  

Notwithstanding the foregoing, the veteran is not precluded 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

The veteran has not been shown to possess the medical 
background required to provide an opinion as to medical 
diagnoses or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Lay hypothesizing, particularly in the absence 
of any supporting medical authority, serves no constructive 
purpose and need not be considered.  Hyder v. Derwinski, 
1 Vet. App. 221, 225 (1991).

Furthermore, assuming for the sake of analysis that the 
veteran has each of the disorders at issue, none of these 
disorder were shown either in service, or within the first 
post-service year.  In fact, the earliest documentation of 
any of this disorders at issue is in 1997, over 28 years 
following the veteran's separation from service.  There is no 
medical evidence suggesting that these disabilities are 
related to service, including the veteran's alleged exposure 
to hazardous waste while serving at the Treasure Island Naval 
Station.  

There is one notation from a VA Dermatology Consult dated in 
March 2004 in which the veteran complained of "itchy spots" 
and presented a history that included "exposure to Dioxin 
and PCBs in 1968."  Following examination, the diagnoses 
were "probable purigo nodularis and sebaceous cysts."  It 
is critical to note, however, that the Nurse Practitioner 
conducting the examination did not associate that diagnosis 
with the veteran's historical account of Dioxin and PCB 
exposure.  

The Board has considered the possibility of obtaining a 
further medical opinion to clarify whether any of the 
disorders at issue may be related to service, including the 
veteran's alleged Dioxin and PCB exposure.  However, under 
the circumstance of this case, there is no duty on the part 
of VA to obtain such an opinion.  As in Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003), the appellant has been 
advised of the need to submit competent medical evidence 
suggestive of a linkage between his active service and the 
current disorders, if shown.  The appellant has not done so, 
and no supportive evidence has otherwise been obtained.  
Here, as in Wells, the record, after due notification, 
advisement, and assistance to the veteran, does not contain 
competent evidence to suggest that the disorders are related 
to the appellant's military service.  Thus, there is no 
competent evidence that "the disability or symptoms may be 
associated with the claimant's active military . . . 
service."   

The Board has considered the holding in Charles v. Principi, 
16 Vet. App. 370 (2002), wherein the Court held that VA was 
to provide a medical examination where the claimant had been 
diagnosed to have tinnitus, and had proffered competent lay 
evidence that he had had continuous symptoms of the disorder 
[i.e., ringing in the ears] since his discharge.  The facts 
of this case are distinguishable in that the first post-
service medical evidence of any of the disorders at issue is 
many years following discharge, and service medical records 
reveal no related complaints during service.  In essence, the 
Board finds that there is no lay evidence of continuous 
symptoms since service that have been linked to the current 
diagnoses.  Consequently, the Board finds the facts of this 
case to be more akin to Wells, and VA has no further duty to 
obtain a clarifying medical opinion. 

Absent any competent evidence that the veteran was exposed to 
Dioxin or PCBs, the preponderance of the evidence is against 
the veteran's claims that either diabetes mellitus, an 
endocrine system disruption, visual neuropathy, physical 
neuropathy, an immune system disruption, a gastrointestinal 
disorder, a skin disorder, a vascular system disorder, 
degenerative joint disease, residual scarring, and/or upper 
respiratory infections are related to service.  As the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  

Withdrawn Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  By virtue of a 
statement received on October 12, 2005, the appellant has 
withdrawn the appeal of the issue of entitlement to service 
connection for post-traumatic stress disorder, and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration as to that issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal of the 
denial of entitlement to service connection for post-
traumatic stress disorder, and it is dismissed.


ORDER

Entitlement to service connection for diabetes mellitus, an 
endocrine system disruption, visual neuropathy, physical 
neuropathy, an immune system disruption, a gastrointestinal 
disorder, a skin disorder, a vascular system disorder, 
degenerative joint disease, residual scarring, and upper 
respiratory infections is denied.

The appeal as to the issue of entitlement to service 
connection for post-traumatic stress disorder is dismissed.






REMAND

The veteran also seeks service connection for a psychiatric 
disorder other than post-traumatic stress disorder, to 
include a depressive disorder and a bipolar disorder.  

In that regard, the Board notes that, during the pendency of 
this appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In that decision, the Court held that 
VA must notify a claimant of the evidence and information 
necessary to reopen a previously denied claim, as well as the 
evidence and information necessary to establish his 
entitlement to the underlying claim for the benefit sought, 
i.e., service connection.  In that case, the Court noted that 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence which was of 
record at the time that the prior claim was finally denied.  
The Court further stated that, in the context of a claim to 
reopen, the Secretary must look at the basis for the denial 
in the prior decision (in this case, the decisions of June 
1969, March 1972, and December 1990), and respond with a 
notice which describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection which were found insufficient in the 
previous denial.

While, in a September 2003 development letter and the 
November 2004 statement of the case, the veteran was provided 
with a basic description of what constitutes "new and 
material" evidence, he has yet to be provided with notice 
which fully complies with the newly-specified criteria as 
noted in Kent, supra (i.e., the type of evidence which would 
be new and material based on the reasons for the prior 
denial).  Such notice must be provided to the veteran prior 
to a final adjudication of his current claim for service 
connection for a psychiatric disorder other than post-
traumatic stress disorder.  Accordingly, the case is REMANDED 
to the RO for the following action:

1.  Ensure that the veteran is sent 
provided with notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) which 
advises the veteran of the evidence and 
information necessary to reopen his 
previously denied claim (for service 
connection for a psychiatric disorder 
other than post-traumatic stress 
disorder, to include a depressive 
disorder and a bipolar disorder), and 
which notifies him of the evidence and 
information necessary to establish his 
entitlement to the underlying claim for 
benefits, that is, service connection.  
The veteran should be advised of what 
constitutes new and material evidence 
sufficient to reopen a previously denied 
claim in the context of evidence of 
record at the time that the prior claim 
was finally denied.  Finally, the veteran 
should be advised of what evidence would 
be necessary to substantiate the element 
or elements required to establish service 
connection which were insufficient at the 
time of the previous denial, as outlined 
by the Court in Kent v. Nicholson, 
20 Vet. App. 1 (2006).

2.  Review the veteran's claim regarding 
whether new and material evidence has 
been submitted sufficient to reopen a 
previously denied claim for service 
connection for a psychiatric disorder 
other than post-traumatic stress 
disorder, to include a depressive 
disorder and a bipolar disorder.  Any 
necessary outstanding development, 
including obtaining pertinent VA and 
private treatment records, should be 
completed.  Should the benefit sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of the 
most recent SSOC in September 2005.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


